The defendant was duly notified of the time and place for taking the deposition, and did not attend, and was not present at the time of adjournment, nor at the caption. The inability of the witness to attend at the place named in the notice was an exigency which made an adjournment necessary to save the caption. If the defendant had appeared at the time and place notified he would have had notice of the adjournment, and opportunity *Page 2 
to attend at the place of caption. The defendant not appearing according to the notice, and having opportunity to attend at the place to which the caption was adjourned for an unforeseen exigency, was not harmed by the admission of the deposition, and cannot now object.
Exception overruled.
SMITH, J., did not sit: the others concurred.